Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 14, 2015

The Court of Appeals hereby passes the following order:

A15A0655. ASKEW v. THE STATE.

      This Court granted Jessie J. Askew, Jr.’s application for discretionary appeal
from the superior court’s order denying his extraordinary motion for new trial.
Following plenary consideration of the case, including a thorough review of the
complete record on appeal, the Court has determined that the application for
discretionary appeal was improvidently granted. Accordingly, the order granting the
application is vacated, and this appeal is dismissed.

                                       Court of Appeals of the State of Georgia
                                                                            05/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.